Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application 
	Claim(s) 1-3, 5-9, 11-15, and 17-22 were previously pending and were rejected in the previous office action. Claim(s) 1, 7, 13, and 21 were amended. Claim(s) 4, 10, and 16 were cancelled. Claim(s) 2-6, 8-9, 11-12, 14-15, 17-20, and 22 were left as previously/originally presented. Claim(s) 1-3, 5-9, 11-15, and 17-22 are currently pending and have been examined. 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 07, 2022, has been entered.





Response to Arguments
Claim Objection
	Applicant’s arguments, see page 12 of Applicant’s Response, filed June, 10, 2022, with respect to the Claim Objections have been fully considered and are persuasive. The claim objection(s) have been withdrawn.
	 
Claim Rejections - 35 USC § 112
	Applicant’s arguments and amendments, see page 12 of Applicant’s Response, filed June, 10, 2022, with respect to the rejection under 35 U.S.C. 112(b) has been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 101
	Applicant’s arguments, see page 11 of Applicant’s Response, filed August, 18, 2022, with respect to 35 USC § 101 rejection of Claim(s) 1-3, 5-9, 11-15, and 17-19, and 22 have been fully considered but they are not persuasive.
	Applicant argues that the invention provides that the application is now integrated into a practical application and/or the claim amounts to significantly more than the alleged abstract idea. Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, Examiner points to the non-final office action mailed 10/18/2021 on page(s) 3-5 and 6-12, which provided a detailed analysis of how the claims were analyzed and why the claims were not integrated into a practical application. Examiner, also, respectfully suggest positively reciting how the sensor is able to determine a presence surrounding the vehicle based on certain threshold values, which, are then provided to the system for increasing the accuracy of determining whether or not the delivery should be made, see applicant’s specification paragraph 0100 for such improvement. Also, applicant can consider positively reciting how the shift lever is able to identify and determine the orientation of the vehicle prior to the shift lever moving to the parked position, see applicant’s specification paragraph 0036. Therefore, applicant’s arguments are not persuasive.

Allowable Subject Matter
Claim(s) 20-21 are objected to as being dependent upon rejected Independent Claim 1, but would be allowable if rewritten in independent form including all of the limitations of Independent Claim 1 and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-3, 5-9, 11-15, 17-19, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1, 7, and 13 recites an entity that is able to determine the presence or absence of an object around the opening and/or closing of a car door, which, the entity can then determine if there is space around the opening and closing of the door based on the object being within a certain distance from the door. The entity will receive vehicle surrounding information, door type, and the orientation of the vehicle. The entity will then identify restricted and unrestricted areas within the vehicle that can be used with or without restrictions. The entity will then provide the possible areas available for the delivery of the package, which, a user is able to then make a reservation for the delivery area. And the entity can make a determination if it is possible or impossible to deliver the package to an area within the vehicle after receiving the users reservation request. Independent Claim(s) 1, 7, and 13 as a whole recites limitation(s) that are directed to the abstract idea(s) of certain methods of organizing human activity: commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (including social activities and/or following rules or instructions) and/or mental processes (e.g., observation, evaluation, and/or judgment). Independent Claim(s) 1, 7, and 13 recites “obtain information indicating presence or absence of an obstacle around an opening and closing door corresponding to the pick-up and delivery destination,” “determine whether or not there is space around the opening and closing door based upon the information indicating the presence or the absence of the obstacle,” “determining that there is space around the opening and closing door when the obstacle is present in a first range and is absent in a second range less than the first range,” “determining that there is not space around the opening and closing door when the obstacle is present in the second range or is present in a third range that is less than the second range,” “acquiring state information including information on a parking state of the vehicle, information on a surroundings situation of a parking position of the vehicle, and vehicle identification information of the vehicle,” “the information on the parking state of the vehicle including an orientation of the vehicle with respect to the parking position, the information on the surroundings situation of the parking position of the vehicle including whether or not there is space around the opening and closing door, and the vehicle identification information of the vehicle including an opening and closing type of the opening and closing door,” “identify a restricted use area of the one or more areas in the vehicle in which delivery of the pick-up and delivery product is possible with restrictions according to the state information and delivery product information,” “identify an unrestricted use area of the one or more areas in the vehicle in which delivery of the pick-up and delivery product is possible without restriction according to the state information and the delivery product information,”  “provide determination information for assisting in a determination as to whether or not pick-up and delivery of the pick-up and delivery product to the one or more areas is possible based on the state information,” “provide the restricted use area and unrestricted use area,” “receiving a reservation for use of an area serving as the pick-up and delivery destination of the pick-up and delivery product in the one or more areas,” and “determining that the pick-up and delivery of the pick-up and delivery product to the area serving as the pick-up and delivery destination, is impossible based on the state information and package attribute information of the pick-up and delivery product after reception of the reservation for use,”  step(s)/function(s) are merely certain methods of organizing human activity: commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (including social activities and/or following rules or instructions). Also, Independent Claim(s) 1, 7, and 13 recites “obtain information indicating presence or absence of an obstacle around an opening and closing door corresponding to the pick-up and delivery destination,” “determine whether or not there is space around the opening and closing door based upon the information indicating the presence or the absence of the obstacle,” “determining that there is space around the opening and closing door when the obstacle is present in a first range and is absent in a second range less than the first range,” “determining that there is not space around the opening and closing door when the obstacle is present in the second range or is present in a third range that is less than the second range,” step(s)/function(s) are mental processes (e.g., observation, evaluation, and/or judgment). Furthermore, as explained in the MPEP and the October 2019 update, where a series of step(s) recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. (See, MPEP 2106.04, 2016.05(II) and October 2019 Update at Section I. B.).  For instance, in this case, Independent Claim(s) 1, 7, and 13, are similar to an entity obtaining vehicle parking information and door information, which, will allow the entity to determine restricted and unrestricted use areas for the delivery vehicle. The entity will then provide a user with the delivery vehicle use areas for selection, which, the user is then able to make a reservation request for a pick-up and delivery vehicle destination. The entity will then determine if the item can be delivered to the vehicle based on the vehicles state information and package information, which, the entity will then provide whether the package can be placed in the delivery vehicle. The mere recitation of generic computer components (Claim(s) 1 and 7: an information processing device, an external device, and terminal of a user; and Claim 13: a non-transitory computer-readable recording medium, an information processing device, a terminal of a user, and an external device) do not take the claims out of the enumerated grouping certain methods of organizing human activity. Therefore, Independent Claim(s) 1, 7, and 13 recites the above abstract idea(s).
	
	Step 2A Prong Two: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “obtaining,” “determining,” “determining,” “determining,” “acquiring,” “identifying,” “identifying,” “providing,” “providing,” “receiving,” and “determining,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim(s) 1 and 7: an information processing device, an external device, and terminal of a user; and Claim 13: a non-transitory computer-readable recording medium, an information processing device, a terminal of a user, and an external device). Examiner, notes, that the information processing device, external device, non-transitory computer-readable recording medium, and the terminal of a user, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, see MPEP 2106.05(f)). Here, the additional elements are  being used in their ordinary capacity for merely obtaining, determining, acquiring, identifying, providing, receiving, and determining information, which is no more than “applying,” the judicial exception. Also, similar to, Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 194. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it.” Here, in this case the system will acquire vehicle state information, which, the system will then provide determination information to the system based on the vehicle state information and the system will then determine if it is possible to deliver the package to the delivery destination inside of the vehicle, which, acquiring vehicle information, determining if delivery possible based on the vehicle information merely provides the result of what happens when this information is obtained thus at best applicant’s additional limitations amount to the words "apply it. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and extra-solution activity, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Examiner, further, notes that the additional element (i.e., information processing device) was considered insignificant extra-solution activity, see above analysis. Here, the “information processing device,” is well-understood, routine, and conventional. Similar to, Symantec, the court found that receiving or transmitting data over a network are recognized computer functions that are well-understood, routing, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity. Here, the information processing device is able to receive and transmit information over network, see applicant’s specification paragraph(s) 0037 and 0039. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.

	Claim(s) 2, 5, 8, 11, 14, 17, 19, and 22: The various metrics of Claim(s) 2, 5, 8, 11, 14-15, 17, 19, and 22 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim(s) 1, 7, and 13, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
	
	Claim(s) 3 , 9, and 15: The additional limitation of “receiving,” and “determining,” is further directed to a certain method of organizing human activity, as described in Claim(s) 1, 7, and 13. The information processing device, terminal of a user, and an external device are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “receive a condition for specifying the pick-up and delivery destination from who uses the vehicle as the pick-up and delivery destination of the pick-up and delivery product,” and “provide the determination information for the vehicle that satisfies the condition,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Therefore, for the reasons described above with respect to Claim(s) 3, 9, and 15, respectively, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 6, 12, and 18: The additional limitation of “providing,” is further directed to a certain method of organizing human activity, as described in Claim(s) 1, 7, and 13. The processing device and business server are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation of “providing the determination information that provides an electronic commerce service,” step/function falls within the enumerated grouping certain methods of organizing human activity. Therefore, for the reasons described above with respect to Claim(s) 6, 12, and 18, respectively, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-3, 5-6, 8-9, 11-12, 14-15, 17-19, and 22 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), computer functions, which, do not provide an inventive concept. Therefore, Claim(s) 1-3, 5-9, 11-15, 17-19, and 22 are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628